            CASE 0:21-cv-00206-MJD-BRT Doc. 5 Filed 02/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

  Trinity J. Wicka,                                     Civ. No. 21-206 (MJD/BRT)

                           Petitioner,

  v.                                                              ORDER

  United States of America,

                           Respondent.


       IT IS HEREBY ORDERED that:

       1.      Respondent is directed to file an answer to the petition for a writ of habeas

corpus of petitioner Trinity J. Wicka within 30 days of this order certifying the true cause

and proper duration of Wicka’s confinement and showing cause why the writ should not

be granted in this case.

       2.      Respondent’s answer should include:

               a.     Such affidavits and exhibits as are needed to establish the lawfulness
                      and correct duration of Wicka’s incarceration, in light of the issues
                      raised in the petition;

               b.     A reasoned memorandum of law and fact fully stating respondent’s
                      legal position on Wicka’s claims; and

               c.     Respondent’s recommendation on whether an evidentiary hearing
                      should be conducted in this matter.

       3.      If Wicka intends to file a reply to respondent’s answer, he must do so

within 30 days of the date when the answer is filed. Thereafter, no further submissions

from either party will be permitted, except as authorized by Court order.


                                              1
          CASE 0:21-cv-00206-MJD-BRT Doc. 5 Filed 02/02/21 Page 2 of 2




     4.      Wicka’s application to proceed in forma pauperis (Doc. No. 2) is

GRANTED.

 Dated: February 2, 2021                      s/ Becky R. Thorson
                                              BECKY R. THORSON
                                              United States Magistrate Judge




                                          2
